Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-15-2003

USA v. Williams
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-3876




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"USA v. Williams" (2003). 2003 Decisions. Paper 368.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/368


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                  IN THE UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                              _______________

                                      NO. 02-3876
                                   ________________

                           UNITED STATES OF AMERICA

                                          V.

                                  PERRY WILLIAMS,
                                                              Appellant

                    ___________________________________

                    On Appeal From the United States District Court
                        For the Eastern District of Pennsylvania
                                 (D.C. No. 01-cr-00343)
                       District Judge: Honorable J. Curtis Joyner
                    _______________________________________

                       Submitted under Third Circuit LAR 34.1(a)
                                 June 23, 2003

              Before: SLOVITER, AMBRO and BECKER, Circuit Judges.

                                  (Filed July 15, 2003)


                              _______________________

                                     OPINION
                              _______________________

BECKER, Circuit Judge.

      This is an appeal by Perry Williams from the final judgment of the District Court.

The question before us is whether Williams’s trial counsel was ineffective under the
(applicable) standard of Strickland v. Washington, 466 U.S. 668 (1984). Williams alleges

three ways in which trial counsel was ineffective, none of which is sufficient to warrant a

reversal.

       The first allegation is that counsel failed to file a motion to suppress the evidence

obtained in the search of Williams’s home. Williams asserts that his attorney was

unfamiliar with the standards that govern such searches, and also that there was no

reasonable suspicion to support the search. Williams’s counsel testified that he did not

file a motion to suppress because he felt such a motion would be meritless. The merit of

the motion turns on the existence vel non of reasonable suspicion, the applicable test for

a parolee such as Williams, which is determined by the totality of the circumstances.

That “process allows officers to draw on their own experience and specialized training to

make inferences from and deductions about the cumulative information available to them

that might well elude an untrained person.” United States v. Arvizu, 534 U.S. 266, 273

(2002)(quotation omitted).

       Reasonable suspicion was clearly present here — Williams was arrested for

driving a motor vehicle, a violation of the terms of his parole, and in the car officers

found a beeper, another violation. When combined with the testimony of Carla Trippett

and her mother that Williams was selling drugs, reasonable suspicion existed. Agent

Bordoni corroborated that testimony as far as possible, observing what he believed to be

a drug deal. Reasonable suspicion can be less than the preponderance of evidence


                                              2
standard, and given that it almost certainly existed, Williams’s attorney was not

ineffective by not moving to suppress.1

       The second way in which Williams’s attorney allegedly rendered ineffective

assistance was in failing to object to the testimony of Detective Matthew McDonald, an

expert in the distribution of illegal drugs. He testified, inter alia, that “[w]e look at

organizations involved in high levels of violence, drug dealing and using firearms and try

to work investigations and bring [suspects] to justice.” Williams argues that this

testimony was inadmissible under Federal Rule of Evidence 402 because it was not

relevant. We disagree. At all events, Williams’s attorney testified that he believed the

testimony was not objectionable and did not want to highlight it, a decision that falls

squarely within the “strategy deference” afforded under Strickland.

       The third alleged act of ineffective assistance was that trial counsel failed to

present evidence that Carla Trippett had falsely accused Williams of stabbing someone

while testifying before the grand jury. At the evidentiary hearing, Trippett acknowledged

that Williams actually had not stabbed her friend, and testified:

       Q. At the grand jury, you told the grand jury that Mr. Williams stabbed
       Lenora, a friend of yours?

       A. Yes.

       Q. And that was a lie?


  1
   Counsel also believed that Williams had consented to the search, but we need not
address that point.

                                               3
       A. Yeah, it was a lie.

Williams submits that his attorney ought to have cross-examined Trippett on this point.

Instead, he moved in limine to exclude any reference to such allegation. The fact that

Trippett lied about the stabbing did not come out until after the verdict, so that

Williams’s attorney had no reason to think it was false, and he therefore chose not to

cross-examine a witness who knew a lot about his client’s affairs. This too was a

reasonable strategic decision.

       Williams also argues that he is entitled to a new trial because after he was

convicted, Carla Trippett recanted her trial testimony in letters she wrote to Williams

while he was in prison. But Trippett testified at the evidentiary hearing that her trial

testimony was true while her unsworn recantations were false. The Court that heard her

trial and post-verdict testimony concluded that “Trippett did not recant her trial testimony

and never testified under oath to anything contrary to her testimony at trial about the

defendant’s possession and control of the [cocaine.]” The cases are legion that courts

look upon recantations with great suspicion. The denial of a new trial was not an abuse

of discretion.

       The order of the District Court will be affirmed.




                                              4
TO THE CLERK:

    Please file the foregoing opinion.




                                         /s/ Edward R. Becker
                                         Circuit Judge




                                           5